Citation Nr: 1615536	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-31 319	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a shortened left leg, to include as secondary to the service-connected status post left distal fibular comminuted fracture with retained fragment.   

2.  Entitlement to service connection for left knee strain.  

3.  Entitlement to service connection for left hip strain, to include as secondary
to the service-connected status post left distal fibular comminuted fracture with retained fragment.   

4.  Entitlement to service connection for a low back disability.   

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for pes planus of the left foot. 

7.  Entitlement to service connection for pseudofolliculitis barbae.

8.  Entitlement to service connection for recurrent bilateral ingrown toenails.  

9.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder. 

10.  Entitlement to an initial rating in excess of 10 percent for status post left distal fibular comminuted fracture with retained fragment.   

11.  Entitlement to an initial rating in excess of 10 percent for a surgical scar, lateral left lower leg and ankle secondary to the service-connected status post left distal fibular comminuted fracture with retained fragment.   

12.  Entitlement to an initial rating in excess of 10 percent for a surgical of scar of the medial left ankle secondary to the service-connected status post left distal fibular comminuted fracture with retained fragment.   

13.  Entitlement to a compensable initial rating for a scar or the medial right elbow.  

14.  Entitlement to a total disability rating for compensation based on individual employability (TDIU) 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from August 2006 to June 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  An interim rating decision by the RO issued in August 2013, in pertinent part, increased the rating for anxiety disorder to 30 percent, effective from the date of the award of service connection of this disability, and denied a claim for TDIU.  

In February 2016, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of this hearing is of record.   

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  

The Board's adjudication of the clams for service connection for pseudofolliculitis barbae and recurrent bilateral ingrown toenails are set forth below; the remaining claims on appeal addressed in the REMAND portion of the decision below require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

A current disability due to pseudofolliculitis barbae or recurrent bilateral ingrown toenails that may be related to service is not demonstrated. 

CONCLUSION OF LAW

The criteria for service connection for service connection for pseudofolliculitis barbae and recurrent bilateral ingrown toenails are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA with respect to the claims for service connection for pseudofolliculitis barbae and  recurrent bilateral ingrown toenails.  Specifically, a July 2010 letter, sent prior to the initial unfavorable decision issued in April 2011, advised the Veteran of the evidence and information necessary to substantiate a claim for service connection.  Additionally, this letter advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) were obtained and the Veteran was afforded a VA examination addressing his claims for service connection for pseudofolliculitis barbae and recurrent bilateral ingrown toenails in October 2010.  There is no indication that there any other outstanding records pertinent to the claims adjudicated herein.  

As previously indicated, in February 2016, the Veteran received an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 
38 C.F.R. § 3.103(c)(2) (2015) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2016, the undersigned noted the matters for consideration, to include the Veteran's intentions with regard to the claims for service connection for pseudofolliculitis barbae and recurrent bilateral ingrown toenails.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Given the Veteran's testimony as to his not having any current disability associated with pseudofolliculitis barbae and recurrent bilateral ingrown toenails, and there being no indication that he currently has such conditions, there is no harm to the Veteran by any failure to suggest evidence that may have been overlooked with respect to these claims.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board may proceed to adjudicate the matters addressed below. 

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claims denied herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to these claims in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claims denied herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to these claims.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims denied herein.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a).  
See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Neither pseudofolliculitis barbae nor recurrent bilateral ingrown toenails are listed as a chronic disease at 
38 C.F.R. 3.309(a).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A grant of service connection requires a finding of current disability that is related to an injury or disease in service.  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

The STRs do not reflect any evidence of pseudofolliculitis barbae or ingrown toenails, and neither condition was demonstrated at the October 2010 VA examination.  Moreover, at the hearing before the undersigned, the Veteran did not report that he currently had pseudofolliculitis barbae or ingrown toenails, and testified that he only filed claims for service connection for these conditions because he was "told to do so."  See February 23, 2016, Hearing Transcript (Transcript), Page 18.  As such, and given the lack of any clinical evidence of a current skin disability associated with pseudofolliculitis barbae or ingrown toenails-to include at any time during the appeal period or recent to the initiation of the claim-the claims for service connection for these disabilities must be denied on the basis of there being no current disability.  Brammer, McClain, Romanowsky, supra.  

In making the above determinations, the Board finds that as the preponderance of the evidence is against the claims for service connection for pseudofolliculitis barbae and bilateral ingrown toenails, the benefit of a reasonable doubt doctrine is not applicable with respect to these claims.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.
ORDER

Service connection for pseudofolliculitis barbae is denied. 

Service connection for bilateral ingrown toenails is denied. 

REMAND

While the Board regrets the further delay in the adjudication of the remaining claims an appeal, a remand of these claims is required to fulfill the duty to assist and to ensure due process to the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
 
The Veteran testified to the undersigned that has been receiving treatment from a private orthopedist, Mark McClellan, M.D in his hometown of Crosby, Texas.   Transcript, Page 5.  The reports from such treatment are not of record, and as these treatment reports may be of relevance in the adjudication of the claims on appeal with respect to the orthopedic disabilities, the Board finds that the AOJ must conduct efforts to obtain these records so has to fulfill the duty to assist the Veteran.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

With respect to the claim for service connection for a shortened left leg, while an October 2010 VA examination indicated that the Veteran's leg lengths were normal, a July 2013 VA knee and lower leg examination included the following finding:

[L]eg length inequality with the involvement causing the inequality . . . between the ankle and the foot, due to his prior trauma and surgeries.  Left L[ower] E[xtremity is shorter than [the] right L[ower] E[xtremity].  

Further complicating matters, an August 2013 VA ankle examination, while noting the inequality between the ankle and foot as described above, included the finding that there is no leg length discrepancy.  

In light of the conflicting medical evidence described above, the Board finds that the Veteran should be provided another VA examination that includes an opinion as to whether the Veteran has a left leg discrepancy, to include the above referenced  "inequality between the ankle and the foot," is a separately compensable manifestation associated with, or secondary to, the service connected status post left distal fibular comminuted fracture with retained fragment.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.)

As for the claims for service connection for left knee, left hip, and low back disabilities and pes planus of the left foot, an October 2010 VA examination demonstrated current disability associated with each of these conditions, but no opinion was rendered as to whether these disabilities were etiologically related to service and, with respect to a left hip disability, the service-connected status post left distal fibular comminuted fracture with retained fragment.  As such, the AOJ will be requested to arrange for a VA examination that includes opinions as to whether the Veteran has a left knee, left hip, low back disability, or pes planus as a result of service and whether a left hip disability is etiologically related to the service connected fibular fracture, to include by way of aggravation.  Id.     

With respect to bilateral hearing loss, the Veteran testified as to having problems with hearing since shooting rifles during service.  Transcript, Page 16.  Given his documented service in the United States Marines Corps, the Veteran's testimony in this regard is deemed credible, and he is also competent to assert problems with hearing from service to the present time.  See Charles, supra.  While the Veteran did not report to an October 2010 VA audiological examination, he offered a reasonable explanation as to why such was the case at the hearing before the undersigned.  Transcript, Pages 16-17.  As such, the AOJ will also be directed to arrange for a VA audiological examination to address the claim for service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

As for the claims for increased ratings on appeal, the Veteran testified as to increasing disability associated with the conditions for which increased ratings are sought since he was last afforded VA examinations (November 2010 for anxiety disorder and July 2013 for the other disabilities for which increased ratings are requested) addressing these disabilities.  As the record otherwise does not contain sufficient contemporaneous evidence to assess the severity of these disabilities, the AOJ will be requested to afford the Veteran a VA psychiatric examination to address the claim for an increased rating for anxiety disorder; a VA orthopedic examination to address the claim for an increased rating for a status post left distal fibular comminuted fracture with retained fragment; and a VA dermatologic examination to address the service connected scars of the lateral left lower leg and ankle, medial left ankle, and right elbow.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Finally with respect to TDIU, as the resolution of the claims being remanded could affect the adjudication of this claim, the Board finds this issue to be inextricably intertwined with the claims being remanded.  Harris v Derwinski, 1 Vet. App. 80 (1991).  Therefore, the adjudication of this claim is deferred pending the development and adjudication requested herein.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and assist him in obtaining any private treatment records he identifies, to include by a Mark McClellan, M.D., in Crosby, Texas.  All attempts to obtain such records must be documented in the claims file.  The AOJ must make two attempts to obtain any records unless the first attempt demonstrates that further attempts would be futile.  If records are identified but not obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered. 

2.  After completion of the requested development with respect to obtaining additional records, arrange for a VA examination(s) to address the claims for service connection for a shortened left leg, left knee, left hip, low back disability, and pes planus.  The entire record, to include a copy of this remand, is to be made available to and reviewed by the examiner(s), and each examiner is requested to opine as follows: 

a) Is it as likely as not that the Veteran has a shortened left leg; left knee, left hip, or low back disability; or pes planus that is related to military service?  To eliminate the necessity for another opinion, the clinician must consider the full record, to include the lay statements regarding in-service incurrence and continuity of symptomatology, and not base a negative opinion solely on the lack of sufficient disability demonstrated in the STRs. 

b) With regard to a shortened left leg, the clinician is to offer an additional opinion as to whether it as likely as not that the Veteran has such a manifestation-to include the clinically demonstrated "inequality between the ankle and the foot"-that is etiologically related to the service connected status post left distal fibular comminuted fracture with retained fragment, to include by way of aggravation, or is otherwise a manifestation of the fibular fracture.  

To the extent the clinician attributes a shortened left leg to the service connected fibular fracture, the clinician should indicate whether such results in symptomology aside from limitation of motion of the left ankle [which is contemplated by the rating currently assigned for the fibular fracture under 38 C.F.R. § 4.71a, Diagnostic Code 5271]. 

(c) With respect to the left hip, the clinician is to offer an additional opinion as to whether it as likely as not that a current left hip disability is etiologically related to the service connected status post left distal fibular comminuted fracture with retained fragment, to include by way of aggravation.   

In offering the opinions, the examiner(s) must document consideration of the full record.  The rationale for any opinion offered should be provided.

3.  Also after completion of the requested development with respect to obtaining additional records, the Veteran should be afforded a VA audiological examination.  The examination should include audiometric testing, and the  examiner is advised that hazardous noise exposure in service is conceded. 

The examiner should state whether the Veteran has a hearing loss disability that satisfies the criteria of 
38 C.F.R. § 3.385.  If so, the examiner should address whether it is at least as likely as not (probability 50 percent or greater) that any demonstrated hearing loss was incurred in or is otherwise the result of military service and the noise exposure therein.  To eliminate the necessity for another opinion, the clinician must consider the full record, to include the lay statements regarding in-service incurrence and continuity of symptomatology, and not base a negative opinion solely on the lack of sufficient hearing loss disability demonstrated in the STRs. 

In offering the opinion, the examiner must document consideration of the full record.  The rationale for any opinion offered should be provided.

4.  Also after completion of the requested development with respect to obtaining additional records, arrange for a VA psychiatric examination to assess the severity of the Veteran's anxiety disorder; a VA orthopedic examination to assess the severity of the status post left distal fibular comminuted fracture with retained fragment; and VA dermatologic examination to assess the severity of the service connected scars of the lateral left lower leg and ankle, medial left ankle, and right elbow.

The electronic record, including a copy of this remand, must be made available to each examiner for review in connection with each examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination reports to be associated with the claims file. 

The examiner should obtain findings sufficient to apply  the relevant provisions of the VA Schedule for Rating Disabilities, and otherwise describe any functional impairment, to include the impact on employment, resulting from the each service connected disability examined.  

The examiners should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  After completion of the above, the AOJ should review the expanded claims file and readjudicate the claims that have been remanded.  To the extent this does not result in a complete grant of all benefits sought in connection with these claims, the AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  
 
The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


